                                                     Case 2:20-cv-00284-DLR Document 1 Filed 02/06/20 Page 1 of 13




                                              1    G. Lynn Shumway (011714)
                                                   shumway@carsafetylaw.com
                                              2    SHUMWAY LAW PLLC
                                                   4647 N. 32nd Street, Suite 230
                                              3    Phoenix, Arizona 85018
                                                   Telephone : 602.795.3720
                                              4    Facsimile : 602.795.3728
                                              5
                                              6    Attorneys for Plaintiff
                                              7
                                                                             UNITED STATES DISTRICT COURT
                                              8
                                                                                      DISTRICT OF ARIZONA
                                              9
                                                   John Armstrong, an individual,
                                              10
                                                                         Plaintiff,                            No. ____________________
                                              11
                                              12      vs.                                                             COMPLAINT
            602.795-3720 ♦ 602.795.3728 Fax
             Phoenix, Arizona 85018-3345
SHUMWAY LAW PLLC




                                              13
               4647 N. 32nd St., Suite 230




                                                   General Motors, LLC, a Delaware limited                        (Jury Trial Demanded)
                                              14   liability company; and
                                                   Isuzu Motors Ltd., a Japanese corporation.
                                              15
                                              16                         Defendant.

                                              17            Plaintiff John Armstrong submits his Complaint against Defendants as follows:
                                              18                                                Parties
                                              19                  A.     Plaintiff John Armstrong
                                              20            1.    Plaintiff John Armstrong is an individual, a resident of Maricopa County,
                                              21   Arizona.
                                              22            2.    He is a citizen of the United States. He is also a citizen of the State of Arizona.
                                              23   The State of Arizona is his state of domicile.
                                              24            3.    He has lived in Arizona on a permanent basis for many years and intends to
                                              25   continue to reside and domicile in the State of Arizona on a permanent basis.
                                              26            4.    Mr. Armstrong was a passenger in a small truck, a model year 2000 GMC
                                              27   W3500, vehicle identification number 4LDB4B1R8YJ805820 (the “Vehicle” or “Truck”).
                                              28

                                                                                                    1
                                                     Case 2:20-cv-00284-DLR Document 1 Filed 02/06/20 Page 2 of 13




                                              1                      B.      Defendant General Motors LLC
                                              2           5.         Defendant General Motors LLC (“General Motors” or “GM”) is a foreign
                                              3    limited liability company organized and formed under the laws of Delaware, doing business
                                              4    in Arizona.
                                              5           6.         General Motors’ principal place of business is the State of Michigan.
                                              6           7.         According to General Motors’ Corporate Disclosure Statement filed in other
                                              7    matters before this Court:
                                              8           General Motors LLC is a Delaware limited liability company with its principal
                                                          place of business in Michigan. General Motors LLC is 100% owned by
                                              9           General Motors Holdings LLC. General Motors Holdings LLC is a Delaware
                                              10          limited liability company with its principal place of business in Michigan.
                                                          General Motors Holdings LLC is 100% owned by General Motors Company.
                                              11          General Motors Company is a Delaware corporation with its principal place
                                              12          of business in Michigan.
            602.795-3720 ♦ 602.795.3728 Fax
             Phoenix, Arizona 85018-3345




                                                          8.         The members/owners of Defendant General Motors LLC are citizens and
SHUMWAY LAW PLLC




                                              13
               4647 N. 32nd St., Suite 230




                                              14   residents of Michigan and/or Delaware.
                                              15          9.         None of the members or owners of Defendant General Motors LLC are
                                              16   citizens or residents of the State of Arizona.
                                              17          10.        General Motors LLC is and has been engaged in the design, manufacture and
                                              18   sale of automobiles and trucks through a nationwide network of subsidiaries and dealerships
                                              19   doing business in the State of Arizona.
                                              20          11.        As used herein, General Motors includes all predecessor corporations and
                                              21   entities.
                                              22          12.        At the time of manufacture of the Truck, General Motors LLC manufactured
                                              23   its vehicles through a predecessor entity, General Motors Corporation.
                                              24          13.        Upon information and belief, the Truck was manufactured at General Motors’
                                              25   Janesville, Wisconsin, manufacturing plant.
                                              26                C.        Defendant Isuzu Motors Ltd.
                                              27          14.        Defendant Isuzu Motors Ltd. (“Isuzu”) is a foreign corporation organized
                                              28   under the laws of Japan.

                                                                                                    2
                                                     Case 2:20-cv-00284-DLR Document 1 Filed 02/06/20 Page 3 of 13




                                              1           15.      Isuzu’s principal place of business is the country of Japan.
                                              2           16.      Isuzu is neither incorporated in Arizona, nor does it have its principal place
                                              3    of business here.
                                              4           17.      Isuzu is and has been engaged in the design, manufacture and sale of
                                              5    automobiles and trucks throughout the world. It had a nationwide network of subsidiaries
                                              6    and dealerships doing business in the State of Arizona.
                                              7           18.      As set forth in greater detail below, Isuzu also manufactured trucks as part of
                                              8    a joint venture with General Motors.
                                              9                    D.     The General Motors/Isuzu Joint Venture
                                              10          19.      General Motors and Isuzu have had a close business relationship, including
                                              11   various joint ventures, that has extended nearly five decades.
                                              12          20.      In 1971, General Motors purchased approximately a 34.2% interest in Isuzu.
            602.795-3720 ♦ 602.795.3728 Fax
             Phoenix, Arizona 85018-3345
SHUMWAY LAW PLLC




                                              13          21.      Since then General Motors and Isuzu have engaged in numerous joint ventures
               4647 N. 32nd St., Suite 230




                                              14   and projects.
                                              15          22.      One such joint venture is the Isuzu Elf truck. The Isuzu Elf is a medium duty
                                              16   truck manufactured by Isuzu since 1959.
                                              17          23.      The fifth generation of the Isuzu Elf truck was introduced in July of 1993.
                                              18          24.      This fifth generation Elf was introduced into the United States as part of the
                                              19   joint venture between General Motors and Isuzu.
                                              20          25.      In the United States, General Motors marketed the vehicle under the trade
                                              21   names of Chevrolet and GMC, each designated as part of the “W series” of trucks.
                                              22          26.      The 2000 GMC W3500 at issue in this matter was one of the trucks
                                              23   manufactured and distributed in the United States as part of this joint General Motors/Isuzu
                                              24   joint venture/partnership.
                                              25          27.      This photograph shows an exemplar 2000 GMC W3500:
                                              26
                                              27
                                              28

                                                                                                   3
                                                     Case 2:20-cv-00284-DLR Document 1 Filed 02/06/20 Page 4 of 13




                                              1
                                              2
                                              3
                                              4
                                              5
                                              6
                                              7
                                              8
                                              9
                                              10
                                              11
                                              12
            602.795-3720 ♦ 602.795.3728 Fax
             Phoenix, Arizona 85018-3345
SHUMWAY LAW PLLC




                                              13
               4647 N. 32nd St., Suite 230




                                              14                                     Jurisdiction and Venue
                                              15         28.    This Court has jurisdiction of the parties and subject matter.
                                              16         29.    As set forth above, the parties are diverse. The amount in controversy exceeds
                                              17   $75,000. This Court has jurisdiction pursuant to 28 U.S.C. § 1332.
                                              18         30.    Venue is proper in this Court.
                                              19                                      Factual Background
                                              20                A.     Background
                                              21         31.    Plaintiff John Armstrong is a trooper with the Arizona Department of Public
                                              22   Safety, Highway Patrol (“DPS”).
                                              23         32.    He is a canine officer with the DPS.
                                              24         33.    At the time of the collision at issue, the Truck was owned by the State of
                                              25   Arizona and assigned to the Department of Public Safety.
                                              26                B.     The Collision
                                              27         34.    On February 8, 2018, Trooper Armstrong was a passenger in the Truck,
                                              28   transporting dog food and other supplies.

                                                                                                 4
                                                     Case 2:20-cv-00284-DLR Document 1 Filed 02/06/20 Page 5 of 13




                                              1           35.    The truck was traveling southbound on Interstate 17.
                                              2           36.    Armstrong was properly restrained with his seat belt.
                                              3           37.    At milepost 334, another vehicle struck the rear of the Truck.
                                              4           38.    As a result of this collision, the driver of the Truck, another DPS employee,
                                              5    lost control of the Truck.
                                              6           39.    The Truck rolled over.
                                              7           40.    This photograph shows the final resting place and damage to the Truck
                                              8    following the collision:
                                              9
                                              10
                                              11
                                              12
            602.795-3720 ♦ 602.795.3728 Fax
             Phoenix, Arizona 85018-3345
SHUMWAY LAW PLLC




                                              13
               4647 N. 32nd St., Suite 230




                                              14
                                              15
                                              16
                                              17
                                              18
                                              19
                                              20
                                              21
                                              22
                                              23
                                                          41.    Although he was properly restrained, Armstrong’s right leg was forced outside
                                              24
                                                   the protection of the cab during the course of the collision.
                                              25
                                                          42.    As a result, Armstrong sustained a serious, open fracture and extensive
                                              26
                                                   disruption of the soft tissues of his lower right leg.
                                              27
                                                          43.    Armstrong’s injuries are permanent and disabling. He can no longer walk
                                              28
                                                   normally. He has significant disfigurement of his leg.
                                                                                                   5
                                                     Case 2:20-cv-00284-DLR Document 1 Filed 02/06/20 Page 6 of 13




                                              1
                                              2                  C.      Defendants’ Role in Plaintiff’s Injuries
                                              3           44.    There are five (5) recognized crashworthiness principles in the automobile
                                              4    industry/throughout the world. They are as follows:
                                              5                       a. Maintain survival space;
                                              6                       b. Provide proper restraint throughout the entire accident;
                                              7
                                                                      c. Prevent ejection;
                                              8
                                              9                       d. Distribute and channel energy; and

                                              10                      e. Prevent post-crash fires.
                                              11          45.     When the National Highway Traffic Safety Administration (NHTSA) created
                                              12
                                                   the Federal Motor Vehicle Safety Standard (FMVSS) in the late 1960ʼs, the preamble to the
            602.795-3720 ♦ 602.795.3728 Fax
             Phoenix, Arizona 85018-3345
SHUMWAY LAW PLLC




                                              13
               4647 N. 32nd St., Suite 230




                                                   safety standards included a crashworthiness definition similar to that used above, “that the
                                              14   public is protected against unreasonable risk of crashes occurring as a result of the design,
                                              15   construction, or performance of motor vehicles and is also protected against unreasonable
                                              16
                                                   risk of death or injury in the event crashes do occur.”
                                              17          46.    The National Transportation Safety Board (NTSB) has also stated that,
                                              18
                                                   “Vehicle crashworthiness refers to the capacity of a vehicle to protect its occupants from
                                              19
                                                   crash forces. This protection—which is achieved, in part, by vehicle structure—includes
                                              20   maintaining a survival space around the occupant, retaining the occupant within that space,
                                              21
                                                   and reducing the forces applied to the occupant.”
                                              22          47.    Crashworthiness safety systems in a vehicle must work together like links in
                                              23   a safety chain. If one link fails, the whole chain fails. For example, in a rollover, if the roof
                                              24   collapses such that no survival space is left, it does not matter what kind of restraint system,
                                              25   glass, fuel system, or energy absorbing system is used, because these systems have been
                                              26   rendered moot.
                                              27          48.    Vehicle manufacturers have known for decades and have admitted under oath
                                              28   that there is a distinction between the cause of the accident versus the cause of an injury.
                                                                                                     6
                                                     Case 2:20-cv-00284-DLR Document 1 Filed 02/06/20 Page 7 of 13




                                              1    Indeed, vehicle manufacturers have known for decades that crashworthiness is the science
                                              2    of preventing or minimizing injuries or death following an accident using a vehicleʼs
                                              3    structure and various safety systems.
                                              4           49.    Because every American has the right to a safe vehicle, because safety is for
                                              5    all, and because technologies for meeting the goal of zero injuries and fatalities are basically
                                              6    known today, it is incumbent upon auto manufacturers to investigate and find out what other
                                              7    automakers are doing with regards to safety and to apply those same methods or technology
                                              8    to their own vehicle.
                                              9           50.    Furthermore, an automaker cannot choose to use safer technology in Europe,
                                              10   Australia, Japan, or some other country and refuse or fail to offer that same safety technology
                                              11   to consumers in America.
                                              12          51.    While there are minimum performance standards which an automaker is
            602.795-3720 ♦ 602.795.3728 Fax
             Phoenix, Arizona 85018-3345
SHUMWAY LAW PLLC




                                              13   supposed to meet before selling a vehicle in the United States (the FMVSS), these minimum
               4647 N. 32nd St., Suite 230




                                              14   performance standards to not adequately protect the public.
                                              15          52.     With respect to the present collision, the Truck was defective and
                                              16   unreasonable dangerous. Upon information and belief, the welds holding the roof to the roof
                                              17   rails or frame and the other structure of the cab Mr. Armstrong was in failed.
                                              18          53.    These photographs demonstrate the failure of these welds and the structure of
                                              19   the occupant compartment around Mr. Armstrong:
                                              20
                                              21
                                              22
                                              23
                                              24
                                              25
                                              26
                                              27
                                              28

                                                                                                  7
                                                   Case 2:20-cv-00284-DLR Document 1 Filed 02/06/20 Page 8 of 13




                                              1
                                              2
                                              3
                                              4
                                              5
                                              6
                                              7
                                              8
                                              9
                                              10
                                              11
                                              12
            602.795-3720 ♦ 602.795.3728 Fax
             Phoenix, Arizona 85018-3345
SHUMWAY LAW PLLC




                                              13
               4647 N. 32nd St., Suite 230




                                              14
                                              15
                                              16
                                              17
                                              18
                                              19
                                              20
                                              21
                                              22
                                              23
                                              24
                                              25
                                              26
                                              27
                                              28

                                                                                       8
                                                     Case 2:20-cv-00284-DLR Document 1 Filed 02/06/20 Page 9 of 13




                                              1           54.     The roof and roof frame integrity were unreasonably dangerous and defective.
                                              2           55.     Further, upon information and belief, the windows of the Truck were also
                                              3    unreasonably dangerous and defective. Trooper Armstrongʼs leg may have been forced
                                              4    outside the Truck during the collision through the passenger side tempered glass window. If
                                              5    so, the glass was defective and failed to protect the occupant of the Vehicle.
                                              6           56.     Alternately, Armstrongʼs leg may have been forced out of the Truck through
                                              7    the windshield area. During the collision, the A-pillar deformed in such a manner that created
                                              8    an opening between the pillar, roof frame, and windshield, mooting any benefits from the
                                              9    laminated glass windshield.
                                              10          57.     Upon further information and belief, the passenger side restraint system was
                                              11   also unreasonably dangerous and defective. The seat belts failed to restrain Armstrong and
                                              12   keep him inside the Vehicle.
            602.795-3720 ♦ 602.795.3728 Fax
             Phoenix, Arizona 85018-3345
SHUMWAY LAW PLLC




                                              13          58.     The Vehicle also did not have side curtain airbags that would have prevented
               4647 N. 32nd St., Suite 230




                                              14   Armstrongʼs leg from going outside the Vehicle during the collision.
                                              15          59.     Defendants will likely allege that the driver of the vehicle that struck the Truck
                                              16   is partially at fault for Plaintiff’s injuries.
                                              17          60.     Under the rule of Piner v. Superior Court In & For County of Maricopa, 192
                                              18   Ariz. 182 (1998), Defendants bear the burden of apportioning any injuries between them and
                                              19   the driver of the bullet vehicle. Further, to the extent that the injuries arose primarily due to
                                              20   the defective design of the Truck and, as such, the injuries cannot be apportioned, “there is
                                              21   no reason why those whose conduct produced successive but indivisible injuries should be
                                              22   treated differently from those whose independent conduct caused injury in a single
                                              23   accident,” id. at 189 ¶ 27, and Defendants are responsible for all the injuries.
                                              24                                            Claims For Relief
                                              25                                                     Count 1
                                              26                                  Products Liability—Design Defect
                                              27          61.      Plaintiff hereby incorporates by this reference each and every allegation
                                              28   contained in the foregoing paragraphs as though fully set forth herein.

                                                                                                        9
                                                    Case 2:20-cv-00284-DLR Document 1 Filed 02/06/20 Page 10 of 13




                                              1           62.     It was entirely foreseeable to and well-known by Defendants that accidents
                                              2    and incidents involving its vehicles, such as occurred herein, would take place during the
                                              3    normal and ordinary use of said vehicle.
                                              4           63.    The injuries complained of occurred because the Truck was not reasonably
                                              5    crashworthy, and was not reasonably fit for clearly foreseeable, accidents. The vehicle in
                                              6    question was unreasonably dangerous in the event it should be involved in an incident such
                                              7    as occurred herein.
                                              8           64.    In addition to the foregoing, Defendants, either alone or in conjunction with
                                              9    some other individual(s) and/or entity(ies), designed, manufactured, marketed, assembled,
                                              10   and/or tested the Truck to be unreasonably dangerous and defective within the meaning of
                                              11   Section 402(A) Restatement (Second) Torts, in that the Truck was unreasonably dangerous
                                              12   as designed, manufactured, assembled, marketed, and/or tested because Defendants knew
            602.795-3720 ♦ 602.795.3728 Fax
             Phoenix, Arizona 85018-3345
SHUMWAY LAW PLLC




                                              13   and/or should have known of the following, non-exhaustive list of defects:
               4647 N. 32nd St., Suite 230




                                              14                     a. The Truck failed to provide reasonable occupant protection;
                                              15
                                                                     b. The Truck failed to provide reasonable occupant safety;
                                              16
                                                                     c. The Truck’s roof and cab frame lacked structural integrity;
                                              17
                                              18                     d. The Truck’s passenger side window failed to prevent
                                                                        occupants and occupant body parts from exiting the Truck
                                              19
                                                                        during collisions;
                                              20
                                                                     e. The Truck’s frame around the windshield also lacked
                                              21
                                                                        structural integrity;
                                              22
                                                                     f. The Truck’s passenger side restraint system did not keep
                                              23
                                                                        passengers inside the Truck during collisions; and
                                              24
                                                                     g. The Truck did not have a side impact airbag system.
                                              25
                                              26          65.     In designing a vehicle, efforts should be made by manufacturers to identify
                                              27   potential risks, hazards, and/or dangers that can lead to serious injury or death;
                                              28

                                                                                                 10
                                                    Case 2:20-cv-00284-DLR Document 1 Filed 02/06/20 Page 11 of 13




                                              1           66.    Once potential risks, hazards, and/or dangers are identified, then the potential
                                              2    risks, hazards, or dangers should be eliminated if possible.
                                              3           67.    If the potential risks, hazards, and/or dangers can’t be eliminated, then they
                                              4    should be guarded against.
                                              5           68.    If the potential risks, hazards, and/or dangers can’t be eliminated or guarded
                                              6    against, they should at least be warned about.
                                              7           69.    Based upon information and/or belief, Defendants either used or knew about
                                              8    advanced safety features used in Europe, Australia, Japan and some other country and chose
                                              9    not to offer those safety features to American consumers.
                                              10          70.    Defendants’ occupant protection philosophy and design philosophy are
                                              11   utilized in various model vehicles, including ones sold overseas in other markets.
                                              12          71.    When Defendants designed the subject vehicle, they did not reinvent the
            602.795-3720 ♦ 602.795.3728 Fax
             Phoenix, Arizona 85018-3345
SHUMWAY LAW PLLC




                                              13   wheel. Defendants used an enormous amount of human capital which had been acquired
               4647 N. 32nd St., Suite 230




                                              14   from numerous different engineers which had worked on many prior vehicles. This
                                              15   knowledge would have been utilized in different aspects of the various designs of the subject
                                              16   vehicle.
                                              17          72.    Defendants are currently in exclusive possession and control of all the
                                              18   technical materials and other documents regarding the design, manufacture, and testing of
                                              19   the vehicle in question. Defendants are also in possession of what, if any, engineering
                                              20   analysis they performed.
                                              21          73.    It is expected that after all these materials are produced in discovery and/or
                                              22   after Defendants’ employees and corporate representatives have been deposed, additional
                                              23   allegations may come to light.
                                              24          74.    Lastly, the materials from other models, years, and countries will provide
                                              25   evidence regarding what Defendants knew, when they knew it, and about what was utilized
                                              26   or not utilized as well as the reasons why.
                                              27          75.    The harmful characteristics or consequences of the Vehicle’s design
                                              28   negatively outweighs any benefits from the design.

                                                                                                 11
                                                    Case 2:20-cv-00284-DLR Document 1 Filed 02/06/20 Page 12 of 13




                                              1           76.      Further, a reasonable consumer would not expect (1) the frame of the cab to
                                              2    collapse, enabling restrained persons to have body parts forced outward, (2) the restraint
                                              3    system fail to prevent full or partial expulsion from a vehicle, or (3) windows fail to prevent
                                              4    expulsion, in a collision with the severity involved in this collision.
                                              5           77.      As a direct and proximate result of the design defects alleged herein, Plaintiff
                                              6    suffered serious and permanent injuries, including economic losses, pain and suffering, and
                                              7    loss of enjoyment of life.
                                              8                                                 Count 2
                                              9                             Product Liability – Manufacturing Defect
                                              10          78.      Plaintiff hereby incorporates by this reference each and every allegation
                                              11   contained in the foregoing paragraphs as though fully set forth herein.
                                              12          79.      The Truck, as manufactured, distributed, and sold by Defendants, was
            602.795-3720 ♦ 602.795.3728 Fax
             Phoenix, Arizona 85018-3345
SHUMWAY LAW PLLC




                                              13   unreasonably dangerous due to defectively manufactured cab frame, windows, structure, and
               4647 N. 32nd St., Suite 230




                                              14   restraint systems.
                                              15          80.      As a direct and proximate result of the manufacturing defects alleged herein,
                                              16   Plaintiff suffered serious and permanent injuries, including economic losses, pain and
                                              17   suffering, and loss of enjoyment of life.
                                              18                                                Count 3
                                              19                                               Negligence
                                              20          81.      Plaintiff hereby incorporates by this reference each and every allegation
                                              21   contained in the foregoing paragraphs as though fully set forth herein.
                                              22          82.      Defendants, as manufacturers of vehicles for public distribution and sale, had
                                              23   and has a duty of care to make vehicles that are reasonably safe.
                                              24          83.      A company that does not conduct a proper engineering analysis that would
                                              25   help it to identify potential risks, hazards, and/or dangers that could seriously injure someone
                                              26   is negligent,
                                              27          84.      Defendants breached this duty of care in the unreasonable design and/or
                                              28   unreasonable manufacture of the Truck.

                                                                                                   12
                                                    Case 2:20-cv-00284-DLR Document 1 Filed 02/06/20 Page 13 of 13




                                              1           85.    As a direct and proximate result of the manufacturing defects alleged herein,
                                              2    Plaintiff suffered serious and permanent injuries, including economic losses, pain and
                                              3    suffering, and loss of enjoyment of life.
                                              4                                           Prayer For Relief
                                              5           WHEREFORE, Plaintiff John Armstrong prays for damages against Defendants
                                              6    General Motors, LLC, and Isuzu Motors, Ltd., as follows:
                                              7           1.     For special damages, including but not limited to medical fees and expenses.
                                              8           2.     For other general damages, including lost income, pain and suffering, medical
                                              9    expenses, cost of care, loss of enjoyment of life.
                                              10          3.     For taxable costs and pre- and post-judgment interest to the extent permitted
                                              11   by law.
                                              12          4.     For exemplary damages to the extent permitted by law.
            602.795-3720 ♦ 602.795.3728 Fax
             Phoenix, Arizona 85018-3345
SHUMWAY LAW PLLC




                                              13          5.     For attorney’s fees and expenses to the extent permitted by law.
               4647 N. 32nd St., Suite 230




                                              14          6.     For other relief as the Court deems just and proper.
                                              15                                            Jury Demand
                                              16          Plaintiff respectfully requests a trial by jury on all issues triable to a jury.
                                              17          DATED this 6th day of February, 2020.
                                              18                                                        SHUMWAY LAW PLLC

                                              19                                                        /s/ G. Lynn Shumway
                                              20                                                        G. Lynn Shumway
                                                                                                        Attorney for Plaintiff
                                              21
                                              22
                                              23
                                              24
                                              25
                                              26
                                              27
                                              28

                                                                                                   13
